Exhibit 10.2
(MOBILE MINI, INC. LOGO) [p76136p7613601.gif]
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of March 4,
2008 by and between William Armstead (the “Executive”) and Mobile Mini, Inc., a
Delaware corporation (the “Company”).
     WHEREAS, Executive and Mobile Storage Group, Inc., a Delaware corporation
(“MSG”), are parties to that Employment Agreement dated as of August 19, 2004
(as amended, the “Prior Agreement”);
     WHEREAS, Company and MSG are parties to that certain Agreement and Plan of
Merger, whereby, among other things, MSG shall merge with and into Company (the
“Merger”) with Company surviving the Merger; and
     WHEREAS, Company desires Executive to serve as Senior Vice President of
Company following the Merger for the term and upon the other conditions
hereinafter set forth and that the Prior Agreement be terminated and of no force
or effect from and after the effective time of the Merger;
     NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the Executive and the Company hereby agree as follows:
ARTICLE 1
Employment
     Section 1.1 Position; Term; Condition Precedent; Responsibilities. Company
shall employ Executive as a Senior Vice President for a term commencing on the
later to occur of (A) the date of the closing of the Merger and (B) the date
first above written (the “Commencement Date”) and ending on the date this
Agreement is terminated pursuant to Article 3. The term of employment as
prescribed in this Section 1.1 is hereinafter called the “Employment Period”.
Subject to the powers, authorities and responsibilities vested in the Board of
Directors (the “Board”) of the Company and in duly constituted committees of the
Board under the Delaware General Corporation Law and the Company’s Certificate
of Incorporation and Bylaws, the Executive shall have the responsibilities
assigned to him by the President and Chief Executive Officer of the Company,
including the execution of the business plans, and shall report to the Chief
Operating Officer. The Executive shall also perform such other executive and
administrative duties as the Executive may reasonably be expected to be capable
of performing on behalf of the Company and its subsidiaries, as may from time to
time be authorized or requested by the Chief Operating Officer. The Executive
agrees to be employed by the Company in all such capacities for the Employment
Period subject to all the covenants and conditions hereinafter set forth. For
clarity and notwithstanding anything to the contrary herein, Executive and the
Company acknowledge and agree that this Agreement and the rights and obligations
provided for herein shall not have effect unless and until the Merger closes.

 



--------------------------------------------------------------------------------



 



     Section 1.2 Faithful Performance. During the Employment Period, the
Executive shall perform faithfully the duties assigned to him hereunder to the
best of his abilities and devote substantially all of his business time and
attention to the transaction of the business of the Company and its subsidiaries
and not engage in any other business activities except with the approval of the
Board. The Executive covenants, warrants and represents to the Company that,
during the Employment Period, he shall: (i) devote his best efforts to the
fulfillment of his employment obligations; (ii) exercise the highest degree of
loyalty and the highest ethical standards of conduct in the performance of his
duties; and (iii) do nothing which the Executive knows or should know will harm,
in any way, the business or reputation of the Company or any of its
subsidiaries.
ARTICLE 2
Compensation
     Section 2.1 Basic Compensation. As compensation for his services hereunder,
the Company shall pay to the Executive during the Employment Period an annual
salary of $180,000 (the “Base Salary”), payable in installments in accordance
with the Company’s normal payment schedule for senior management of the Company
and subject to payroll deductions as may be necessary or customary in respect of
the Company’s salaried employees and five percent of which is paid in
consideration for Executive having signed and being bound by the Exhibit B (the
“Confidential and Proprietary Information Agreement”). The Executive’s annual
salary in effect from time to time under this Section 2.1 is hereinafter called
his “Basic Compensation”. Such Basic Compensation shall be determined on a pro
rata basis for any period described in Article 3 which is not equal to one year.
     Section 2.2 Discretionary Incentive Compensation. A discretionary bonus for
any year within the Employment Period may be paid upon the achievement of
certain targeted financial results and operational and strategic objectives as
may be determined by the Compensation Committee of the Board pursuant to such
bonus plans as the Committee may in its discretion adapt. The bonus amount,
bonus calculation and targets will be subject to the Employee Summary Agreement
then in affect. Such targets and objectives shall be established in the
Company’s, annual budget process, and any discretionary bonus payable hereunder
shall be payable no later than the date discretionary bonuses are payable to
other officers of the Company. Any discretionary bonus paid to Executive
hereunder shall be referred to herein as a “Discretionary Bonus.”
     Section 2.3 Participation in Equity Plans. On the date of the closing of
the Merger, the Executive shall receive 16,956 shares of restricted common stock
(the “Restricted Shares”) pursuant to the Mobile Mini, Inc. 2006 Equity
Incentive Plan (the “Plan,” which term shall include any successor or
replacement equity-based incentive plan adopted by the Company). The Restricted
Shares shall vest in equal annual installments over the four-years following the
closing of the Merger, and will be subject to the other terms and conditions of
an agreement in a form identical in all material respects to Exhibit C attached
hereto. Beginning in respect of 2009 and in subsequent periods, the Executive
shall be eligible to receive options to acquire shares of common stock and/or
shares of restricted common stock pursuant to the Plan, based upon and subject
to the discretion of the Board or a committee thereof and the terms of the Plan,
which may be amended from time to time in the sole discretion of the Board or a
committee thereof; all

2



--------------------------------------------------------------------------------



 



or a portion of such grants or awards may include vesting provisions that are
dependent upon the Executive and/or the Company achieving stated performance
criteria.
     Section 2.4 Other Employee Benefits. The Executive shall be entitled to
participate in all employee benefit plans, including group health care plans and
life insurance plans of the Company, to take up to three weeks of time off for
vacation or illness and to receive all such fringe benefits (including 401(k)
savings plan) as are from time to time made generally available to the senior
management of the Company. Company shall pay Executive a car allowance of $350
per month.
     Section 2.5 Expenses Reimbursements. The Company shall reimburse the
Executive for all proper expenses reasonably incurred by him in the performance
of his duties hereunder in accordance with the policies and procedures
established by the Company.
ARTICLE 3
Termination of Employment
          Section 3.1 Events of Termination.
          (a) Termination for Disability, Cause or Breach of Article 4. In the
event during the Employment Period there should occur any of the following (as
determined by the Board): (i) the “Disability” (as hereinafter defined) of the
Executive, (ii) “Cause” (as hereinafter defined) of the Executive or (iii) the
breach by the Executive of the terms of Article 4 of this Agreement, the Board
may elect to terminate the rights and obligations of the parties hereunder by
written notice to the Executive, except as otherwise provided in this
Section 3.1. In the event the Board exercises its election to terminate the
Executive’s employment pursuant to the Section 3.1, the Employment Period shall
terminate effective with such notice, and the Executive shall be entitled to
receive any accrued but unpaid amounts under Section 2.1 and any incurred but
unreimbursed expenses under Section 2.5, in each case through the effective date
of such termination, less standard withholdings for tax and social security
purposes. Except as set forth in Section 3.1(b) and as otherwise required under
any applicable benefit plan or statute, the Executive shall not be entitled to
receive any other amount under this Agreement.
          (b) Termination for Disability, Without Cause or Good Reason. In the
case of (i) termination of this Agreement pursuant to Section 3.1(a)(i),
(ii) termination of this Agreement without Cause or (iii) termination of this
Agreement for “Good Reason”, the Executive shall be entitled to: (A) participate
at Executive’s expense in the insurance benefits described in Section 2.4 for a
period of 12 months from the date of the termination of this Agreement (the
“Termination Date”); provided, however, that the Executive’s right to
participate in insurance benefits shall terminate in the event the Executive
obtains new employment and has the ability to obtain comparable insurance
benefits through such new employment and (B) receive compensation equal to the
Basic Compensation, as determined pursuant to Section 2.1, for a period of
12 months after the Termination Date (the “Continuing Salary”). In each case
such amounts shall be payable in accordance with the Company’s payroll
procedures for senior management and as if the Executive’s employment had
continued for such period.

3



--------------------------------------------------------------------------------



 



     The Company’s obligation to pay the Continuing Salary or any portion
thereof shall be conditioned upon the Executive executing and delivering to the
Company a mutual release agreement substantially in the form of Exhibit A hereto
(the “Release Agreement”). The Company shall be deemed for all purposes to have
executed and delivered the Release Agreement to the Executive immediately upon
the Company’s receipt of the Release Agreement duly executed by the Executive.
In addition, the Company shall have no obligation to make any payment of the
Continuing Salary if the Executive shall be in default of his obligations under
Section 4.1.
            Section 3.2 Death. In the event of the death of the Executive during
the Employment Period, this Agreement shall be deemed immediately terminated and
his Designated Successors shall be entitled to (A) receive any accrued and
unpaid compensation under Section 2.1, (B) receive reimbursement for any
unreimbursed expenses under Section 2.5, and (C) receive the Discretionary
Bonus, if any, as determined pursuant to Section 2.2, provided that the amount
of such Discretionary Bonus shall be prorated to the date of termination, in
each case less standard withholdings for tax and social security purposes. In
each case, such amounts shall be payable in accordance with the Company’s
payroll procedures for senior management and as if the Executive’s employment
had continued for such period. In addition, family members of the Executive who
were participating in any of the insurance benefits described in Section 2.4 on
the date of the termination of this Agreement shall continue to participate in
such insurance benefits for a period commencing as of the termination of this
Agreement and ending six months from the termination of this Agreement.
            Section 3.3 Voluntary Termination by Employee. If the Executive
chooses to terminate his employment with the Company for any reason other than
Good Reason, the Executive shall provide written notice to such effect to the
Company’s Board, in which case the Employment Period shall terminate effective
with such notice, and the Executive shall be entitled to receive any accrued but
unpaid amounts under Section 2.1 and any incurred but unreimbursed expenses
under Section 2.5 less standard withholdings for tax and social security
purposes, in each case through the effective date of such termination and,
except as required under any applicable benefit plan or statute, the Executive
shall not be entitled to receive any other amount under this Agreement.
            Section 3.4 Definitions of Certain Terms.
                (a) “Cause” used in connection with the termination of
employment of Executive shall mean a termination due to a finding by the Board
in good faith that such Executive has (i) committed an act of fraud or
intentional misrepresentation or an act of embezzlement, misappropriation or
conversion of assets or opportunities of the Company; (ii) engaged in dishonesty
or willful misconduct in the performance of duties; or (iii) engaged in any
willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses);
provided, that no act or failure to act shall be considered willful unless done
or omitted to be done in bad faith and without reasonable belief that the action
or omission was in the best interests of the Company. Notwithstanding anything
contained in this Agreement to the contrary, no failure to perform by the
Executive after the notice of termination is given by the Company shall
constitute Cause for purposes of this Agreement.

4



--------------------------------------------------------------------------------



 



          (b) “Designated Successors” shall mean such person or persons or the
executors, administrators or other legal representatives of such person or
persons (and in such order of priority) as the Executive may have designated in
a written instrument filed with the Secretary of the Company.
          (c) “Disability” shall mean (i) the inability of Executive to
substantially render to Company the services required by Company under this
Agreement for more than 60 days out of any consecutive 120-day period because of
mental or physical illness or incapacity, as determined by a physician, mutually
agreed upon by Executive (or Executive’s legal guardian or custodian, if
applicable) and Company (a “Physician”), (ii) Executive being “totally disabled”
or “permanently disabled” (or has a comparable condition, if applicable) as such
terms are defined in Company’s long term disability insurance policy in effect
at the time of such determination or (iii) Executive’s development of any
illness that is likely to result in either death or a condition described in
clause (ii) above, as determined by a Physician. The date of such Disability
shall be on the last day of such 60-day period.
          (d) “Good Reason” used in connection with the termination of
employment by Executive shall mean a termination within 45 days following the
date of, as applicable, (A) any of the following events or (B) the end of any
cure period referenced below with respect to any of the following events:
               (i) the assignment to Executive of any material duties that are
materially inconsistent with Executive’s title and position, authority, duties
or responsibilities as contemplated by Section 1.1 of this Agreement;
               (ii) a reduction in Executive’s Basic Compensation (provided,
that an “across the board” reduction in Basic Compensation and/or bonus
opportunities affecting the majority of senior executive employees of Company on
a substantially similar basis shall not constitute “Good Reason”);
               (iii) a relocation of the Executive’s primary place of employment
to a location outside of the metropolitan area in which is located his primary
place of employment prior to such relocation (the Executive hereby acknowledges
that his current residence is in Fort Collins, CO and that is primary place of
employment is in Fort Collin, CO; or
               (iv) a material breach by Company of its obligations under this
Agreement and where such breach, if curable, is not cured within 30 days after
written notice thereof is provided by Executive.
     Section 3.5 409A Considerations. Executive and Company agree to use
commercially reasonable efforts to cooperate, including by restructuring the
timing of payments under this Agreement, to avoid the imposition of any
additional tax, penalty or interest charge under Section 409A in respect of
payments to Executive under this Agreement.
ARTICLE 4
Non-Competition; Confidential Information
        Section 4.1 Non-Competition.

5



--------------------------------------------------------------------------------



 



          (a) From the date hereof until From the date hereof until two years
after the termination of the Employment Period (subject to extension as set
forth below, the “Non-Competition Period”), the Executive:
               (i) shall not engage, directly or indirectly, in any activities
whether as employer, proprietor, Partner, shareholder (other than the holder of
less than 5% of the stock of a corporation, the securities of which are traded
on a national securities exchange or in the over-the-counter market), director,
officer, employee or otherwise, in competition within the United States, England
and Canada with the Company or any of its affiliates;
               (ii) shall not solicit, directly or indirectly, any person who is
a customer or supplier of the Company or any of its subsidiaries for the purpose
of acquiring, marketing, leasing, renting or selling mobile or fixed storage
containers, storage trailers, cartage trailers, mobile offices or modular
offices (the “Company Business”); and
               (iii) shall not induce or actively attempt to persuade any
employee of the Company or any of its subsidiaries to terminate his employment
relationship in order to enter into any competitive employment.
          (b) Except as required by law, the Executive shall not, at any time
during the Non-Competition Period or thereafter, make use of any confidential
information of the Company or any of its affiliates, nor divulge any trade
secrets or proprietary or confidential information of the Company or any of its
affiliates (including, without limitation, information relating to customers,
suppliers, contracts, business plans and developments, discoveries, processes,
products, systems, know-how, books and records), except to the extent that such
information becomes a matter of public record (other than as a result of
disclosure by the Executive) or is published in a newspaper, magazine or other
periodical available to the general public or as the Company may so authorize in
writing; provided, however, during the Employment Period the Executive shall be
permitted to make use of confidential information in the execution of his duties
under this Agreement. When the Executive shall cease to be employed by the
Company, the Executive shall surrender to the Company all records and other
documents obtained by him or entrusted to him during the course of his
employment hereunder (together with all copies thereof) which pertain to the
business of the Company or which were paid for by the Company other than the
Executive’s counterparts of this Agreement and employment-related documents
referred to herein.
          (c) The covenants contained in clauses (i) and (ii) of Section 4.1(a)
shall apply within all territories in which the Company is actively engaged in
the conduct of business during the Non-Competition Period.
          (d) It is the desire and intent of the parties that the provisions of
Sections 4.1(a) and 4.1(b) shall be enforced to the fullest extent permissible
under the law and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of
Section 4.1(a) or 4.1(b) shall be adjudicated to be invalid or unenforceable,
such provision shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made. In

6



--------------------------------------------------------------------------------



 



addition, should any court determine that the provisions of Section 4.1(a) or
4.1(b) shall be unenforceable with respect to scope, duration or geographic
area, such court shall be empowered to substitute, to the extent enforceable,
provisions similar hereto or other provisions so as to provide to the Company,
to the fullest extent permitted by applicable law, the benefits intended by
Sections 4.1(a) and 4.1(b).
          (e) The covenants contained in Section 4.1(b) shall survive the
conclusion of the Executive’s employment by the Company and/or his service as an
officer of the Company.
          (f) In the event Executive violates any provision of this Agreement,
the running of the time of such provisions so violated shall be automatically
suspended upon the date of such violation and shall resume on the date such
violation ceases and all appeals, if any, are resolved.
          (g) The Executive acknowledges and agrees that the covenants,
obligations and agreements of the Executive contained herein relate to special,
unique and extraordinary matters and that a violation of any of the terms of
such covenants, obligations or agreements will cause the Company and its
successors irreparable injury for which adequate remedies are not available at
law. In the event of a breach or threatened breach by Executive of any provision
of this Section 4.1, the Company and its successors, without proving actual
damages, shall be entitled to an injunction (without the requirement to post
bond) restraining Executive from (a) soliciting or interfering with employees,
consultants, independent contractors, customers or suppliers of the Company, its
affiliates or their respective successors, (b) disclosing, in whole or in part,
the private, secret and confidential information described herein, or from
rendering any services to any person, firm, corporation, association or other
entity to whom such information has been disclosed, or is threatened to be
disclosed, (c) engaging, participating or otherwise being connected with any
arrangement in competition with the Company’s business described in Section 4.1
or (d) otherwise violating the provisions of this Section 4.1. Nothing herein
contained shall be construed as prohibiting the Company or its successors from
pursuing any other remedies available to it or them for such breach or
threatened breach, including without limitation the recovery of damages from the
Executive.
          (h) The Executive acknowledges and agrees that that (i) he has and
will have a prominent role in the management, and the development of the
goodwill, of the Company and its affiliates and has and will establish and
develop relations and contacts with the principal customers and suppliers of the
Company and its affiliates in the United States and the rest of the world, if
any, all of which constitute valuable goodwill of, and could be used by the
Executive to compete unfairly with, the Company and its affiliates, (ii) the
Executive has obtained confidential and proprietary information, and trade
secrets concerning the business and operations of the Company and its affiliates
in the United States and the rest of the world that could be used to compete
unfairly with the Company and its affiliates, (iii) the covenants and
restrictions contained herein are intended to protect the legitimate interests
of the Company and its affiliates in their respective goodwill, trade secrets
and other confidential and proprietary information, and (iv) the Executive
desires to be bound by such covenants and restrictions.

7



--------------------------------------------------------------------------------



 



          (i) The Executive represents that his economic means and circumstances
are such that the provisions of this Agreement, including the restrictive
covenants herein, will not prevent him from providing for himself and his family
on a basis satisfactory to him and them.
          (j) If the Executive raises any question as to the enforceability of
any part or terms of this Agreement, including, without limitation, the
restrictive covenants contained herein, the Executives agrees that he will
comply fully with this Agreement unless and until the entry of an award to the
contrary.
ARTICLE 5
Miscellaneous
     Section 5.1 Notice. Any notices or required or permitted to be given
hereunder shall be sufficient if in writing and delivered personally or sent by
registered or certified mail, return receipt requested, as follows: if to the
Executive, to his address as set forth in the records of the Company, and if to
the Company, to the Company’s address set forth below, or to any other address
designated by either party by notice similarly given. Such notice shall be
deemed to have been given upon the personal delivery or such mailing thereof, as
the case may be.
Company Address:
Mobile Mini, Inc.
7420 South Kyrene Road
Suite #101
Tempe, AZ 85283
     Section 5.2 Authority; No Conflict. The Executive represents and warrants
to the Company that he has full right and authority to execute and deliver this
Agreement and to comply with the terms and provisions hereof and that the
execution and delivery of this Agreement and compliance with the terms and
provisions hereof by the Executive will not conflict with or result in a breach
of the terms, conditions or provisions of any agreement, restriction or
obligation by which the Executive is bound.
     Section 5.3 Assignment and Succession. The rights and obligations of the
Company under this Agreement shall inure to the benefit of and be binding upon
its respective successors and assigns, and the Executive’s rights and
obligations hereunder shall inure to the benefit of and be binding upon his
Designated Successors. The Executive may not assign any obligations or
responsibilities he has under this Agreement.
     Section 5.4 Headings. The Article, Section, paragraph and subparagraph
headings are for convenience of reference only and shall not define or limit the
provisions hereof.
     Section 5.5 Tax Withholding. The Company may withhold from any amounts
payable under this Agreement, including, without limitation, any Discretionary
Bonus paid hereunder, all Federal, state, city or other taxes as may be required
pursuant to any law, regulation or ruling.
     Section 5.6 Applicable Law. This Agreement shall at all times be governed
by and construed interpreted and enforced in accordance with the internal laws
(as opposed to conflict of

8



--------------------------------------------------------------------------------



 



laws provisions) of the State of Arizona. Each party hereto irrevocably submits
to the exclusive jurisdiction of any state or Federal court located within the
State of Arizona for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby, and agrees
to commence any such action, suit or proceeding only in such courts. Each party
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth herein shall be
effective service of process for any such action, suit or proceeding. Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in such courts, and hereby irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.
     Section 5.7 Waiver. No waiver of any right or remedy of either party hereto
under this Agreement shall be effective unless in a writing, specifying such
waiver, executed by such party. A waiver by either party hereto of any of its
rights or remedies under this Agreement on any occasion shall not be a bar to
the exercise of the same right or remedy on any subsequent occasion or of any
other right or remedy at any time.
     Section 5.8 Amendment or Modification. This Agreement may be amended,
altered, or modified only by a writing, specifying such amendment, alteration or
modification, executed by all of the parties.
     Section 5.9 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
     Section 5.10 Entire Agreement; Termination of Prior Agreement. This
Agreement constitutes the entire Agreement between the parties regarding the
subject matter hereof, and supersedes all prior or contemporaneous negotiation,
understanding or agreement of the parties, whether written or oral, with respect
to such subject matter. This Agreement replaces and supersedes the Prior
Agreement and the Prior Agreement is hereby terminated and neither Executive nor
any of the corporations party thereto which were acquired directly or indirectly
by Company in connection with the Merger shall have any rights or obligations
thereunder from and after the date of this Agreement.
[Remainder of page is blank; Signature Page follows.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its respective duly authorized officer and the Executive has signed this
Agreement as of the day and year first above written.

                  EXECUTIVE    
 
                /s/ William Armstead                   William Armstead    
 
                COMPANY    
 
                MOBILE MINI, INC    
 
           
 
  By:   /s/ Steven G. Bunger    
 
           
 
      Name: Steven G. Bunger    
 
      Title: President    

10